USCA4 Appeal: 22-6556      Doc: 6         Filed: 09/13/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6556


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JOSEPH CHRISTOPHER BOYDEN,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. W. Earl Britt, Senior District Judge. (4:11-cr-00025-BR-1)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Joseph Christopher Boyden, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6556      Doc: 6         Filed: 09/13/2022      Pg: 2 of 2




        PER CURIAM:

               Joseph Christopher Boyden appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s order

        granting or denying a compassionate release motion for abuse of discretion. United

        States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142

        S. Ct. 383 (2021). We have reviewed the record and conclude that the district court did

        not abuse its discretion.    The court denied the compassionate release motion after

        explaining why Boyden failed to demonstrate extraordinary and compelling circumstances,

        discussing the applicable 18 U.S.C. § 3553(a) factors, and sufficiently explaining the

        reasons for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021)

        (discussing amount of explanation required for denial of straightforward compassionate

        release motion). We therefore affirm the district court’s order. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2